DETAILED ACTION 


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Background
The claim amendments in the Applicant’s Response to Non-Final Office Acton, filed on 06/17/22, have been considered.
According to the Response, claims 1-20 were pending.  Claims 1 and 7-15 have been amended.  No claims have been added.  Claims 1-20 are thus pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is the examiner’s statement of reasons for allowance: independent claim 1 is on a multi-modal storage and retrieval system, featuring a second mode of operation where a single rack region serving device is used for serving both the first rack region and the second rack region where there are two rack region serving devices on a common bottom rail and there is a physical barrier between the rack regions in the first mode of operation. These limitations when considering the claim as a whole were not found in the prior art of record.  Specifically, US Pub. No. 2005/0053450 to Kantola discloses a storage and retrieval system with two rack region serving devices configured to operate in tandem on a single bottom rail but not independently as recited in the claim.  Therefore, claim 1 is allowable as well as claims 2-6 and 18-20 which depend therefrom.
Furthermore, independent claim 7 is allowable as it recites features like the features above in claim 1. Claims 8-20 are allowable as they depend from claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655